Title: To George Washington from Guy Carleton, 7 July 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York July 7th 1782
                  
                  However convinced of your Excellency’s disposition, yet it gave me much Satisfaction to be confirmed therein by your Letter of the 22d of June, wherein you say, that it woud make you happy if any Measures can be adopted for humanizing, as much as possible, the Calamities attendant on a State of War.  But you are also pleased to say, Resort must be had to the Civil Power, the Laws complained of having been passed without your Agency, and not being under your Controul.  I feel the full Force of this Argument, and shall be content to take any means which can procure the desired End.  I must observe however, that as these Laws are considered by me, and in fact are, more Instruments of War, so I think, Sir, that on occasion of any Conference with the Civil Power on this Subject, it will be necessary (as the Army is so deeply engaged in the Question), that you should at least have some confidential Officer to assist in the Attainment of a purpose, which I am persuaded we both, with equal Earnestness, desire, nor can I apprehend any difficulty in the Attainment.  There are Questions which require only that they should be proposed, to Men of sound Judgment and dispassionate Minds, that they may be assented to.  The difficulties with me, Sir, are, as to the mode, and I see no reason why I should not frankly call upon you for Assistance.  Am I, Sir, to apply to Congress, that Persons appointed by me, may be admitted to Conferences at Philadelphia?  Or can any Deputation be sent by Congress to your Camp for this purpose, to be there met by Persons empowered by me?  Or will you Sir, undertake to manage our common Interest?  All I wish for is, that an End in which our common Honor & Humanity is engaged may be substantially obtained.
                  I shall take this Opportunity to inform your Excellency, I have learned within these few Days, that Clergymen, Physicians, Surgeons and Apothecaries, have been considered as Prisoners of War, and paroled accordingly, this I am sure requires only the bare mention to be reformed.  These Paroles, if your Excellency concurs, may in public Orders be discharged, and in future forbid, as erroneous & contrary to the Customs of War.
                  I am further to inform you, Sir, that the Court Martial upon Lippencot for the Murder of Huddy, has given in it’s Judgment, and the Minutes of the Trial, which are long, I shall order to be copied & sent to your Excellency, accompanied by some other documents.
                  I have just learned from a Letter written by your Commissary General of Prisoners, that your Objection to an Exchange of Land for Naval Prisoners, is, that it wou’d give us a great and permanent Strength for which you cou’d receive no adequate Compensation.  To remove this Objection, I propose, that (all Exchange of Men of the same description being exhausted) Sailor and Soldier, shall be immediately exchanged, Man for Man, against each other, with this Condition annexed, that your Sailors shall be at liberty to serve the Moment they are exchanged, and the Soldiers so received by us, shall not serve in, nor against, the thirteen Provinces for one Year, a Period which I trust will extend beyond our present Contentions.  This I think throws the Advantage entirely into your Hands, but I do not think this Inequality of Importance enough to weigh against the Imprisonment of so many Men on both Sides, for Imprisonment itself, attended with its necessary Conditions, is, in this Season especially, a Calamity which ought not to be imposed, nor protracted, for political Niceties.  I am, Sir, Your Excellency’s Most obedient and Most humble Servant
                  
                     Guy Carleton
                  
               